Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is in response to the original of February 26, 2020.  Claims 1-120 are pending and have been considered below.

Priority
Acknowledgement is made of no claim of foreign priority

Drawings
The drawings filed on 02/26/2020 are accepted.

Specification
The amendment to the specification filed on 02/26/2020 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentz U.S. 2020/0162251 A1.
Claim 19:  Wentz teaches an apparatus(requesting device) comprising an attestation module(secure enclave) resident on a printed circuit board, the attestation module configured to attest an authenticity of a distributed data storage(distributed storage node) network sequentially from a data storage device to a network controller of the distributed data storage network(par.27, TPM 116 may include a hardware module, which may be an integrated circuit, an optoelectronic circuit, a section of an integrated circuit on the same die as a requesting device, an integrated circuit packaged with other die in a multi-chip module or other multi-die integration method, or printed circuit board product;. TPM 116 may be configured to incorporate a secure enclave and protocols for performing attestation  on behalf of an untrusted or less trusted hardware or software element.  par. 45 further teaches . Memory protocols as described above may be used to implement methods of attesting  storage and the chain of trust beginning at PUF 120 level up through requesting device, memory and code. Such mechanisms may be used to secure long-term storage (e.g. SSDs, spinning disks, tape, other), RAM, or other memory storage facilities. Par. 54 teaches FIG. 2, at least a digitally signed assertion 200 may be included in a temporally sequential listing 204. Temporally sequential listing 204 may include any set of data used to record a series of at least a digitally signed assertion 200 in an inalterable format that permits authentication of such at least a digitally signed assertion 200.par55 teaches  the ledger may preserve the order in which at least a digitally signed assertion 200 took place by listing them in sub-listings 208 and placing the sub-listings 208 in chronological order. The temporally sequential listing 204 may be a distributed, consensus-based ledge).
Claim 2 : Weng teaches wherein the attestation module is external and separate from the data storage device when not connected to a port of the data storage device (Fig.4, par.91-92).
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Saturday, November 5, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436